     Case 2:20-cv-00118-TLN-CKD Document 12 Filed 08/31/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHIRLY A. PEACEMAKER, et al.,                    No. 2:20-CV-00118-TLN-CKD PS
12                       Plaintiffs,
13            v.                                       ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    SARA ALEGRIA,
15                       Defendant.
16

17          Plaintiffs are pro se and proceeding in this action in forma pauperis under 28 U.S.C.

18   § 1915. This action was referred to this court by Local Rule 302(c)(21).

19          On February 5, 2020, the court granted plaintiffs’ motion to proceed in forma pauperis,

20   dismissed plaintiffs’ complaint with leave to amend, and provided plaintiffs with 30 days to file a

21   first amended complaint. (ECF No. 5.)

22          On February 28, 2020, plaintiffs filed a first amended complaint. (ECF No. 6.)

23          On July 10, 2020, the court dismissed plaintiffs’ first amended complaint with leave to

24   amend and provided plaintiff with thirty days to file a second amended complaint. (ECF No. 9.)

25   Plaintiffs were cautioned that failure to comply with the order would result in a recommendation

26   that this action be dismissed. (Id.)

27          The deadline to file a second amended complaint passed, and plaintiffs failed to file an

28   amended complaint as ordered. Plaintiffs likewise did not file a notice of voluntary dismissal.
                                                       1
     Case 2:20-cv-00118-TLN-CKD Document 12 Filed 08/31/20 Page 2 of 4

 1   Accordingly, the court recommends dismissal of this action pursuant to Federal Rule of Civil

 2   Procedure 41(b) for failure to comply with court orders and failure to prosecute the action.

 3          Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 4   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 5   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 6   Moreover, Eastern District Local Rule 183(a) provides, in part:

 7                  Any individual representing himself or herself without an attorney is
                    bound by the Federal Rules of Civil or Criminal Procedure, these
 8                  Rules, and all other applicable law. All obligations placed on
                    “counsel” by these Rules apply to individuals appearing in propria
 9                  persona. Failure to comply therewith may be ground for dismissal,
                    judgment by default, or any other sanction appropriate under these
10                  Rules.
11   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (stating that “[p]ro se litigants must

12   follow the same rules of procedure that govern other litigants”), overruled on other grounds. A

13   district court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant

14   to Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

15   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local

16   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

17   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Pres. Council v. U.S. Forest

18   Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action pursuant to

19   Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute or comply

20   with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
21   1995) (per curiam) (stating that “[f]ailure to follow a district court’s local rules is a proper ground

22   for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (explaining that,

23   “[p]ursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss an action for

24   failure to comply with any order of the court”); Thompson v. Housing Auth. of City of L.A., 782

25   F.2d 829, 831 (9th Cir. 1986) (per curiam) (stating that “[d]istrict courts have inherent power to

26   control their dockets” and may impose sanctions that include dismissal).
27          A court must weigh the five Ferdik factors in determining whether to dismiss a case for

28   failure to prosecute, failure to comply with a court order, or failure to comply with a district
                                                         2
     Case 2:20-cv-00118-TLN-CKD Document 12 Filed 08/31/20 Page 3 of 4

 1   court’s local rules. See, e.g., Ferdik, 963 F.2d at 1260. Specifically, the court must consider:

 2                     (1) the public’s interest in expeditious resolution of litigation; (2) the
                       court’s need to manage its docket; (3) the risk of prejudice to the
 3                     defendants; (4) the public policy favoring disposition of cases on
                       their merits; and (5) the availability of less drastic alternatives.
 4

 5   Id. at 1260–61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642–43 (9th Cir. 2002).

 6          Here, the first two factors weigh in favor of dismissal, because this case has already been

 7   delayed by plaintiffs’ failure to take the steps necessary to move this case forward. The third

 8   factor also slightly favors dismissal because, at a minimum, defendant Sara Alegria has been

 9   deprived of an opportunity to be promptly notified of the lawsuit and prepare a defense. With the

10   passage of time, witnesses’ memories fade and evidence becomes stale.

11          Furthermore, the fifth factor, availability of less drastic alternatives, favors dismissal,

12   because the court has twice given plaintiffs the opportunity to amend their complaint to avoid the

13   more drastic measure of dismissal. Moreover, the court is not convinced that plaintiffs could or

14   would pay any monetary sanctions if they were ordered, given plaintiffs’ initial request to proceed

15   in forma pauperis and their failure to respond to the court’s orders.

16          Finally, as to the fourth factor, the public policy favoring disposition of cases on their

17   merits, that factor is outweighed by the other Ferdik factors. Indeed, it is plaintiffs’ own failure to

18   prosecute the case and comply with court orders that precludes a resolution on the merits.

19          Therefore, after carefully evaluating the Ferdik factors, the court concludes that dismissal

20   is appropriate.
21          Accordingly, IT IS HEREBY RECOMMENDED that:

22          1.   This action be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

23          2. The Clerk of Court be directed to close this case.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections
27   with the court and serve a copy on all parties. Such a document should be captioned “Objections

28   to Magistrate Judge’s Findings and Recommendations.” Plaintiffs are advised that failure to file
                                                            3
     Case 2:20-cv-00118-TLN-CKD Document 12 Filed 08/31/20 Page 4 of 4

 1   objections within the specified time may waive the right to appeal the District Court’s order.

 2   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3           In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

 4   discovery, and motion practice in this action are stayed pending resolution of the findings and

 5   recommendations. With the exception of objections to the findings and recommendations and

 6   any non-frivolous motions for emergency relief, the court will not entertain or respond to any

 7   motions and other filings until the findings and recommendations are resolved.

 8           IT IS SO RECOMMENDED AND ORDERED.

 9   Dated: August 31, 2020
                                                     _____________________________________
10
                                                     CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13   17.00118.dismiss

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
